Citation Nr: 1456299	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  08-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims for service connection currently on appeal. 

In August 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO, and a copy of the transcript has been associated with the claims folder.

In December 2012, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, appears to have been raised by the Veteran's representative in the November 2014 Informal Hearing Presentation (IHP).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board remanded the Veteran's tinnitus claim in December 2012 in order for a nexus opinion from an audiologist to be obtained.  In rendering the opinion, the examiner was to specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran (in service, while serving in the artillery and using an eight-inch self propelled gun), as well as the competent and credible lay testimony regarding experiencing those symptoms since service.    

Pursuant to the December 2012 remand, a nexus opinion was obtained as to the Veteran's tinnitus in March 2013.  After review of the Veteran's claims folder, the VA examiner opined that the Veteran's tinnitus is not caused by or a result of military service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's service treatment records were absent findings of tinnitus and that the Veteran's hearing was normal bilaterally.  The Board notes that the examiner also found that the Veteran's bilateral hearing loss disability is not related to his military service.  The examiner further noted that the service treatment records were absent findings of acoustic trauma.  Moreover, he reported that tinnitus was not a listed disability in the Veteran's medical records.  Further, he noted that private, lay persons' comments and reports were completed by persons that did not have the Veteran's audiometrics data for review.  Also, the lack of any auditory threshold shift (poorer hearing levels) during military service suggested a lack of cochlear damage which suggested no physiologic basis for a complaint of tinnitus bilaterally.  There was also no evidence that tinnitus was a disability that impacted gainful employment.  The examiner further noted the Veteran's long history of homelessness, poor health, and substance abuse which was "not helpful" for good hearing health bilaterally.  

Additionally, the examiner cited language from the Federal Register, Volume 59, Number 70 (April 12, 1994) documenting what constitutes a compensable evaluation for tinnitus and that it did not make a difference how tinnitus is defined as there must be a current disability and military service nexus.  The examiner then noted that the date and circumstances of tinnitus onset "do or do not" match the Veteran's military service period and circumstances of onset during military service.  He then differentiated "constant" tinnitus from "periodic" tinnitus.  The examiner also listed other sources of tinnitus, which included hearing loss, loud noise, medicine, and other health problems.  He then noted tinnitus prevalence in veterans' health care generally, and finally documented findings indicating a relationship between tinnitus and hearing loss generally.  

The Board finds that the opinion rendered by the March 2013 VA examiner is inadequate for evaluation purposes.  At the outset, the Board notes that in the December 2012 remand, the Board also granted the Veteran entitlement to service connection for a bilateral hearing loss disability based on the Veteran's in-service noise exposure.  As such, the examiner finding that the Veteran's bilateral hearing loss disability is not related to military service is of no probative value as the competent and probative evidence of record has established that it is.  Further, although the examiner noted a review of the Veteran's claims folder, he did not specifically address the Veteran's competent and credible lay testimony regarding experiencing tinnitus since service.  Moreover, although he addressed the lay persons' comments and reports regarding the Veteran's onset of tinnitus, he essentially found them to be of no probative value because the lay persons did not review the Veteran's audiometric data.  Pertinently, as noted in the previous remand, the Board has found the lay evidence regarding the onset of the Veteran's tinnitus to be competent and credible.  Indeed, it did not appear that the examiner considered the Veteran's report of in-service noise exposure to be credible.  It is also unclear as to whether the examiner found that the onset of the Veteran's tinnitus matched his military service, given that he found that the date and circumstances of the Veteran's tinnitus "do or do not" match his military service period and circumstances of onset during military service.  

Finally, by noting that the Veteran's history of homelessness, poor health, and substance abuse are "not helpful" for good hearing health bilaterally, it is unclear as to whether these were the causes of the Veteran's tinnitus.  It is also unclear that when discussing the relationship between hearing loss and tinnitus generally, the examiner found that the Veteran's tinnitus is related to his hearing loss.  In light of the foregoing, the Board finds that a clarifying medical opinion should be obtained as to whether the Veteran's tinnitus is related to his military service.  Also, as the examiner alluded to a relationship between hearing loss and tinnitus generally, an opinion as to whether the Veteran's tinnitus is related to his service-connected bilateral hearing loss disability should be obtained.  The Board has therefore recharacterized the issue on appeal above.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to an audiologist other than the March 2013 VA examiner for a clarifying medical opinion as to the etiology of the Veteran's tinnitus.    

Based on the review of the Veteran's claims folder, the examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that any current tinnitus is etiologically related to the Veteran's credible accounts of noise exposure in service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is either (1) caused by, or (2)  aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected bilateral hearing loss disability.  If the examiner finds that the tinnitus is aggravated by the service-connected bilateral hearing loss disability, then he/she should quantify the degree of aggravation.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran (in service, while serving in the artillery and using an eight-inch self propelled gun), as well as the competent and credible lay testimony regarding experiencing those symptoms since service.  The examiner should also presume that the Veteran's bilateral hearing loss disability is related to his military service, specifically his in-service noise exposure. 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Readjudicate the Veteran's claim.  If action remains 
adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






